Case: 12-15359    Date Filed: 05/21/2013   Page: 1 of 5


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-15359
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 8:12-cr-00086-JSM-TGW-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

KENNETH J. HUDSON,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (May 21, 2013)

Before CARNES, MARCUS, and KRAVITCH, Circuit Judges.

PER CURIAM:

      Kenneth J. Hudson appeals the procedural and substantive reasonableness of

his 210-month sentence, imposed following his convictions at trial for possession
              Case: 12-15359     Date Filed: 05/21/2013   Page: 2 of 5


of a firearm as a convicted felon, 18 U.S.C. § 922(g)(1), and possession with intent

to distribute marijuana, 21 U.S.C. § 841(a)(1). Although the district court granted

Hudson a 52-month downward variance from his sentencing guidelines range of

262 to 327 months imprisonment that applied due to his undisputed status as an

armed career criminal under 18 U.S.C. § 924(e) and U.S.S.G. § 4B1.4, Hudson

contends that any sentence above the 15-year statutory minimum would be

unreasonable and greater than necessary to accomplish the goals of sentencing, and

that the court failed to adequately explain its reasons for imposing a sentence

above the statutory minimum. In support of his claims of error, Hudson cites the

age of his prior felony convictions; the small amounts of drugs involved in his past

and current drug offenses; the support he has given to his minor daughters; his

intellectual, psychological, and “emotional handicaps”; and the increased costs to

the government of incarcerating him beyond the 15-year mandatory minimum.

      We review the reasonableness of a sentence under a deferential abuse of

discretion standard, Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591

(2007), and the party challenging the sentence bears the burden of establishing that

it is unreasonable, United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). A

sentence may be procedurally unreasonable if the district court fails to consider the

sentencing factors enumerated in 18 U.S.C. § 3553(a) or fails to “adequately

explain the chosen sentence—including an explanation for any deviation from the


                                          2
               Case: 12-15359      Date Filed: 05/21/2013    Page: 3 of 5


Guidelines range.” Gall, 552 U.S. at 51, 128 S.Ct. at 597. In explaining the

chosen sentence, the district court should say enough to satisfy the reviewing court

that it has considered the parties’ arguments and has a reasoned basis for making

its decision, Rita v. United States, 551 U.S. 338, 356, 127 S. Ct. 2456, 2468 (2007),

though “nothing . . . requires the district court to state on the record that it has

explicitly considered each of the § 3553(a) factors or to discuss each of the §

3553(a) factors,” United States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005).

      The substantive reasonableness of a sentence is examined in light of the

totality of the circumstances and the § 3553(a) factors. Gall, 552 U.S. at 51, 128

S.Ct. at 597. Under § 3553(a), the district court must impose a sentence that is

sufficient, but not greater than necessary, to reflect the seriousness of the offense,

promote respect for the law, provide just punishment for the offense, deter criminal

conduct, and protect the public from future crimes of the defendant. 18 U.S.C. §

3553(a)(2). The court must also consider, among other factors, the nature and

circumstances of the offense, the history and characteristics of the defendant, and

the applicable guidelines range. Id. § 3553(a). We will not vacate a sentence as

substantively unreasonable unless “left with the definite and firm conviction that

the district court committed a clear error of judgment in weighing the § 3553(a)

factors by arriving at a sentence that lies outside the range of reasonable sentences




                                            3
              Case: 12-15359     Date Filed: 05/21/2013   Page: 4 of 5


dictated by the facts of the case.” United States v. Irey, 612 F.3d 1160, 1190 (11th

Cir. 2010) (en banc).

      Hudson has not demonstrated that his sentence is procedurally or

substantively unreasonable. The district court explained that it had considered the

§ 3553(a) factors and the advisory guidelines range, and, in granting a 52-month

downward variance, specifically cited the age of Hudson’s prior felony

convictions, the small amount of crack cocaine involved in his career-criminal

predicate drug offenses, the fact that Hudson had “lived for substantial periods of

time crime free,” and that his private life had “otherwise been reasonably

conducted.” The court’s explanation for its chosen sentence, including the extent

of the deviation from the guidelines range, was adequate. See Rita, 551 U.S. at

356, 127 S.Ct. at 2468; Scott, 426 F.3d at 1329. The court was not required to

specifically state why it did not further deviate from the guidelines range down to

the statutory minimum.

      The sentence is also not unreasonably high. Because we ordinarily expect

within-guidelines sentences to be substantively reasonable, United States v.

Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008), it follows that we would certainly

expect a below-guidelines sentence, such as Hudson’s, not to be unreasonably

severe. Hudson’s sentence is well below the applicable guidelines range and even

further below the statutory maximum of life imprisonment, which itself is


                                          4
              Case: 12-15359     Date Filed: 05/21/2013    Page: 5 of 5


indicative of a reasonable sentence. See id. It also adequately reflects his long

history of criminal activity, which includes a 1994 conviction for possession of

cocaine; 1995 convictions for aggravated assault with a firearm, possession of

marijuana, and obstructing an officer without violence; 2001 convictions for the

sale and possession of cocaine; a 2008 conviction for carrying a concealed

weapon; and a 2011 conviction for obstructing or resisting an officer without

violence. Hudson’s previous sentences of imprisonment, which totaled over 8

years, have clearly failed to deter him from violating the law, which raises

legitimate concerns about recidivism. We are far from convinced that his

significantly below-guidelines sentence of 210 months imprisonment is

unreasonably high in light of the § 3553(a) factors, particularly his history,

characteristics, and the need to afford adequate deterrence, protect the public from

his criminal conduct, and promote respect for the law. We therefore affirm his

sentence of 210 months imprisonment. See Irey, 612 F.3d at 1190.

      AFFIRMED.




                                           5